DETAILED ACTION
Claims 1-16 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“mobile device” in claims 1-16 – The mobile device is described in paragraphs 31-32 of the Specification.
“buyer device” in claims 4-8 and 12-16 – The buyer device is presumed to be a mobile device assigned to a user (as described in paragraph 28 of the Specification). The mobile device is described in paragraphs 31-32 of the Specification.
“central authority” in claims 9-16 – The central authority is described in paragraph 30 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “a real estate showing system that obtains weather information prior to scheduling a showing” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-8), Apparatus (claim 9-16)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:  
[Claim 1]	scheduling a showing of a premises, the method comprising: 	sending a request for the showing of the premises, the request including a location and a time of the showing;
	obtaining a weather forecast for the showing in response to the location and the time of the showing; and
	generating a warning message in response to the weather forecast.
[Claim 2]	wherein generating the warning message comprises generating the warning message when the weather forecast for the showing corresponds to a
predetermined warning category;

[Claim 4]	transmitting a notification of the showing;
[Claim 5]	receiving the notification of the showing;
	and obtaining the weather forecast for the showing in response to the location and the time of the showing;
[Claim 6]	generating a warning message in response to the weather forecast;
[Claim 7]	wherein generating the warning message comprises generating the warning message when the weather forecast for the showing corresponds to a predetermined warning category;
[Claim 8]	wherein upon generating the warning message, prompting to reschedule the showing; and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to scheduling a showing of a premises and making related decisions in light of a weather forecast, which is an example of marketing or sales activities and managing interactions between people (i.e., organizing human activity). Claims 9-16 recite similar details and, thus, also incorporate the abstract ideas of a mental process and organizing human activity.

No – The process claims includes a mobile device and a buyer device. The apparatus claims include a system comprising a (configured) central authority, a mobile device, and a buyer device. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 28-33, 42).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
	Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2009/0177503) in view of Arnebeck (US 2007/0168211).
[Claim 1]	Kawano discloses a method of scheduling an activity, the method comprising:
	sending, from a mobile device, a request for the activity, the request including a location and a time of the activity (fig. 15; ¶ 133 – A drafter sends and receives information via a user terminal, which may be a personal computer. A personal computer is “mobile”; ¶¶ 116-118 – Location, time and weather parameters are entered);
	obtaining a weather forecast for the activity in response to the location and the time of the activity (¶¶ 124, 134-136 – Expected weather for an activity is determined; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may be presented to the activity drafter; In response to the warning, the drafter may opt to cancel the activity scheduling, attempt a new schedule for the activity, or proceed with registering the activity with the currently-specified date, time, and location, as seen in figs. 15, 16, 35 and ¶¶ 124, 154); and
	generating a warning message, at the mobile device, in response to the weather forecast (¶ 133 – A drafter sends and receives information via a user terminal, which may be a personal computer. A personal computer is “mobile”; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may 
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 2]	Kawano discloses wherein generating the warning message comprises generating the warning message when the weather forecast for the activity corresponds to a predetermined warning category (¶¶ 116-118 – Location, time and weather parameters are entered; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may be presented to the activity drafter; In response to the warning, the drafter may opt to cancel the activity scheduling, attempt a 
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 3]	Kawano discloses wherein upon generating the warning message, prompting to reschedule the showing (¶¶ 116-118 – Location, time and weather parameters are entered; ¶¶ 124, 134-136, 147, 152, 154-156 – Warnings regarding predicted weather that may affect an activity may be presented to the activity drafter; In response to the warning, the drafter may opt to cancel the activity scheduling, attempt a new schedule for the activity, or proceed with registering the activity with the currently-specified date, time, and location, as seen in figs. 15, 16, 35 and ¶¶ 124, 154).

[Claim 4]	Kawano discloses transmitting a notification of the activity to a buyer device (fig. 17; ¶ 123 – Invited participants are asked to confirm whether or not they will attend the activity; ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”).
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity 
[Claims 9-12]		Claims 9-12 recite limitations already addressed by the rejections of claims 1-4 above; therefore, the same rejections apply. Furthermore, Kawano discloses a central authority to implement the disclosed invention (¶¶ 92-102). 
	Regarding claim 9, Kawano discloses a central authority configured to receive, from a mobile device, a request for an activity, the request including a location and time of the activity (¶¶ 92-102; fig. 15; ¶ 133 – A drafter sends and receives information via a user terminal, which may be a personal computer. A personal computer is “mobile”; ¶¶ 116-118 – Location, time and weather parameters are entered).
Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to .

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US 2009/0177503) in view of Arnebeck (US 2007/0168211), as applied to claims 1, 4, 9, and 12 above, in view of Peskin et al. (US 2003/0046304) in view of Morelli et al. (US 2010/0211427).
[Claim 5]	Kawano discloses receiving the notification of the activity at the buyer device (fig. 17; ¶ 123 – Invited participants are asked to confirm whether or not they will attend the activity; ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”).
	Kawano does not explicitly disclose obtaining, at the buyer device, the weather forecast for the activity in response to the location and the time of the activity. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled 
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and 
[Claim 6]	Kawano does not explicitly disclose generating a warning message, at the buyer device, in response to the weather forecast. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Similarly, Morelli alerts affected parties when a previously-scheduled activity must be canceled or delayed due to weather conditions; however, Morelli additionally does so with the capabilities of allowing the parties to reschedule (Morelli: ¶ 57). As explained above, a buyer device is any device associated with an activity participant (Kawano: ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano to perform the step of generating a warning message, at the buyer device, in response to the weather forecast in order to not only allow for weather forecasts to influence an initial scheduled 
[Claim 7]	Kawano does not explicitly disclose wherein generating the warning message at the buyer device comprises generating the warning message when the weather forecast for the activity corresponds to a predetermined warning category. However, Peskin discloses that participants in a scheduled activity may be alerted if the scheduled activity is canceled due to weather and this is performed in response to monitoring weather conditions for a relevant geographical area as a previously-scheduled activity date and time approach (Peskin: ¶¶ 28, 40-41). Similarly, Morelli alerts affected parties when a previously-scheduled activity must be canceled or delayed due to weather conditions; however, Morelli additionally does so with the capabilities of allowing the parties to reschedule (Morelli: ¶ 57). As explained above, a buyer device is any device associated with an activity participant (Kawano: ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”). Kawano also allows for weather-related information to be defined (Kawano: ¶¶ 116-118 – Location, time and weather parameters are entered). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to 
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby making it more marketable to a wider range of users. Furthermore, Kawano and Arnebeck both rely on weather forecasts to optimize a meeting date, time, and location among human participants; therefore, substituting one type of scheduled activity for another would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 8]	Kawano does not explicitly disclose wherein upon generating the warning message at the buyer device, prompting, at the buyer device, to reschedule the activity. However, Peskin discloses that participants in a scheduled activity may be alerted if the 
	Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity 
[Claims 13-16]	Claims 13-16 recite limitations already addressed by the rejections of claims 5-9 and 12 above; therefore, the same rejections apply. Furthermore, Kawano discloses a central authority to implement the disclosed invention (¶¶ 92-102).
Regarding claim 13, Kawano discloses sending the notification of the activity to the buyer device (fig. 17; ¶ 123 – Invited participants are asked to confirm whether or not they will attend the activity; ¶¶ 93, 133 – All users, including drafters and participants, communicate via user terminals. Even though the participants are not explicitly referred to as “buyers,” the word “buyer” is just a non-functional label for a device, presumably a device used by an invited participant. Therefore, the user terminal used by a participant invited to an event is deemed to be equivalent to the claimed “buyer device”).
	Kawano does not explicitly disclose sending the weather forecast for the activity to the buyer device in response to the location and the time of the activity. However, 
Kawano does not explicitly disclose that the scheduled activity is a showing of a premises. Arneback discloses that a schedule for open houses may be optimized, including based on a weather forecast for a particular day and expected buyer activity (Arneback: abstract; ¶¶ 68-77). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kawano such that the scheduled activity is a showing of a premises in order to extend the usefulness of Kawano’s invention to different types of activities, thereby 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683